Citation Nr: 1540735	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-22 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a higher (compensable) initial disability rating (or evaluation) for the service-connected hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1972 to August 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.

The Veteran testified at a July 2015 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.  


FINDINGS OF FACT

1. For the entire initial rating period from September 28, 2007, hypertension has been treated with continuous medication, and manifested by a history of diastolic blood pressure of predominantly 100 or more.

2. For the entire initial rating period from September 28, 2007, diastolic readings were consistently less than 110, and systolic readings were consistently less than 200.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent rating, and no higher, for hypertension are met for the entire initial rating period from September 28, 2007.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In an appeal for a higher initial rating, because the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, the relevant VA examination report, the July 2015 Board hearing transcript, and the Veteran's written statements.  

The RO arranged for a VA examination in August 2009, which the Board finds to be adequate for purposes of rating the service-connected hypertension.  The examiner reviewed the Veteran's medical history and complaints, made clinical measures and observations including blood pressure testing, and rendered an opinion regarding the severity of the disability on appeal.  The examination report contains all the findings needed to rate the claim on appeal, including the Veteran's history and a rationale for all opinions given.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for higher evaluations of the original awards.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Id.  The Board has considered whether a staged rating is warranted in this case, and finds that the severity of the service-connected hypertension has not changed during the course of the appeal so as to warrant a staged rating. 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Hypertension Rating Analysis

The Veteran contends that an initial compensable (10 percent) rating for hypertension is warranted.  Specifically, the Veteran stated that, in light of his history of diastolic pressure of predominantly 100 or more requiring continuous medication, a rating of 10 percent is warranted.  See July 2015 Board hearing transcript.

For the entire initial rating period from September 28, 2007, the Veteran has been in receipt of a noncompensable (zero percent) rating under Diagnostic Code (DC) 7101 for hypertensive vascular disease.  38 C.F.R. § 4.104.  Under DC 7101, a 10 percent rating is warranted for diastolic pressure predominately 100 or more, or; systolic pressure predominantly 160 or more, or; minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating requires diastolic readings of predominantly 110 or more or; systolic readings of 200 or more.  A 40 percent disability rating required diastolic readings of predominantly 120 or more.  A 60 percent disability rating required diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104, DC 7101. Although the schedular criteria do not specifically outline any criteria for a noncompensable (zero percent) rating, a noncompensable rating is assigned when the requirements for a compensable rating are not met pursuant to 38 C.F.R. § 4.31 (2015).

After review of all the lay and medical evidence of record, the Board finds that evidence is at lease in equipoise on the question of whether the service-connected hypertension more nearly approximates the criteria for a 10 percent schedular rating under DC 7101 throughout the initial rating period from September 28, 2007.  The evidence shows some fluctuation in blood pressure during the appeal period; however, the record shows a history of diastolic pressure predominantly 100 or more.  During the July 2015 Board hearing, the Veteran reported that he had a history of diastolic pressure predominantly in the 90s or 100 range, which has been controlled by continuous medication since 2007.  Private treatment records dated in January 2006 and July 2006 show systolic/diastolic blood pressure readings of 158/102, 173/111, 155/117, 174/106, and 190/104.  Although the August 2009 VA examination report did not specifically indicate a history of diastolic pressure predominantly 100 or more, the VA examiner noted that the Veteran had a blood pressure reading of 152/100 in 1986, and that the Veteran's treatment plan includes taking continuous medication for hypertension, specifically Hydrochlorothiazide, Avapro, and Felodipine.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that hypertension is manifested by a history of diastolic pressure predominantly 100 or more with continuous medication required for control; therefore, the disability picture for hypertension more closely approximates the criteria for an initial 10 percent rating under DC 7101 for the entire initial rating period from September 28, 2007.  See 38 C.F.R. §§ 4.3, 4.7, 4.21.

The Board next finds that the evidence weighs against a finding that the criteria for a higher rating than 10 percent under DC 7101 are met or more nearly approximated for any period.  During the initial rating period from September 28, 2007, diastolic readings were consistently less than 110, and systolic readings were consistently less than 200.  For example, the August 2009 VA examination report shows blood pressure readings of 135/88, 132/88, and 118/78.  VA treatment records dated in September 2010, March 2013, and February 2014 show blood pressure readings of 105/53, 139/82, and 99/68, respectively.  The weight of the lay and medical evidence of record demonstrates that diastolic readings were consistently less than 110, and systolic readings were consistently less than 200 during the initial rating period from September 28, 2007.  Therefore, an initial rating in excess of 10 percent for hypertension under DC 7101 is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the service-connected hypertension for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hypertension disability, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for disability ratings based on the predominant diastolic pressure and predominant systolic pressure shown during the rating period, as well as any history of diastolic pressure predominantly 100 or more with continuous medication required for control.  In this case, the Veteran's hypertension requires continuous medication for control and is manifested by a history of diastolic pressure of 100 or more.  There is no symptomatology and/or functional impairment that are not considered by the rating criteria.  The 10 percent schedular rating for hypertension fully contemplates all the symptoms and functional impairment related to the hypertension; therefore, the Board finds that the schedular criteria are adequate to rate hypertension, and referral for consideration of extraschedular rating is not required.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The service-connected disabilities are hypertension, coronary artery disease, bilateral hearing loss, tinnitus, and a lumbar spine disability.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected hypertension disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the service-connected disabilities.  During the August 2009 VA examination, the Veteran reported that he was employed on a full time gainful basis as the junior ROTC director for the Denver Public Schools, and that over the previous calendar year he missed no days of work due to illness, injury, or VA disabilities.  The August 2009 VA examiner opined that the Veteran has no impairment of employment based on his hypertension and coronary artery disease disabilities as he is capable of full time gainful employment and had missed no days of work over the previous year due to these disabilities.  In the May 2010 notice of disagreement, the Veteran clarified that he stated to the August 2009 VA examiner that he had not missed any work days due to hospitalizations because the hospitalizations due to the hypertension and heart disabilities took place during vacations and weekends.  While the Veteran indicated in the March 2010 notice of disagreement that he was taking ten heart-related medications per day, that he must take several blood tests throughout the year, and that he continually checked his blood pressure and often had high readings even on with medication, the Veteran did not indicate or allege that he was unemployable due to the service-connected disabilities.  Accordingly, the Board finds that a TDIU has not been raised and, therefore, is not before the Board on appeal.


ORDER

An initial rating of 10 percent, but no higher, for hypertension for the entire initial rating period from September 28, 2007 is granted. 



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


